Case 2:19-cv-02336-JTF-tmp Document 91 Filed 08/16/19 Page 1 of 1           PageID 1530


                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

JOHN DOE,

      Plaintiff,

v.                                                      Case No. 2:19-cv-02336-JTF-tmp

RHODES COLLEGE,

      Defendant.

                                     JUDGMENT


        DECISION BY COURT. This action came for consideration before the Court. The
issues have been duly considered, and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED that this action is dismissed in accordance with the
Order of Dismissal with Prejudice entered by this Court on August 16, 2019. (ECF No. 90.)




APPROVED:

s/John T. Fowlkes, Jr.                                THOMAS M. GOULD
JOHN T. FOWLKES, JR.                                  CLERK
UNITED STATES DISTRICT JUDGE

August 16, 2019                                       s/Devon C. Muse
DATE                                                  (BY)LAW CLERK
